Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 1, 3, 4, and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameshima in US20090072700.

Regarding Claim 1:  Kameshima teaches the creation of molded and sintered members containing phosphorescent powders and inorganic powders.  Kameshima teaches that the phosphor is included in an amount greater than 10 wt% (See Paragraph 16) and may include rare earth aluminate phosphors based on Y3Al5O12:Ce (See Paragraph 46).  Kameshima teaches that the remainder of the composite is made up of glass components, which may include a glass powder such as a Borosilicate glass (See Paragraph 57), which may include other components including fluorides such as CaF2, in addition to the glass.  Kameshima teaches that such a component may be included with the glass (See Paragraph 57) or may be used in place of the glass (See Example 14).  Thus the combination of a glass and a fluoride such as CaF2 may be included in any combination and the amounts of these components in sum is less than 90 wt% based on the amount of phosphor included.  It is noted that Kameshima teaches the components in terms of wt%, while the claims are in terms of vol%; however, Kameshima teaches that the content of phosphor is greater than a lower bound and the density of those ceramic components is greater than glass.  As this is the case, the amounts of the components in terms of vol% would represent an overlapping range with those claimed amounts.  Overlapping ranges have been held to present a prima facie 

Regarding Claim 3: The phosphor may have a size from several nanometers to at least 30 microns (‘several tens of microns’ wherein the term ‘several’ is interpreted as meaning a value greater than a few (2); See Paragraph 35).   

Regarding Claim 4:  Kameshima teaches that the phosphor may have a formula (Y0.95Gd0.05)2.85Ce0.15Al5O12 (See Example 7-8).  

Regarding Claim 6-7:  Kameshima teaches that the ceramic complex described above can be used in a light emitting device, where it is combined with a light source that emits light exciting the fluorescent material (See Paragraph 96). The excitation source may be a laser diode and may be made from a semiconductor material such as a group III nitride such as GaN (See Paragraph 68). 

Regarding Claim 8:  Kameshima teaches the creation of molded and sintered members containing phosphorescent powders and inorganic powders.  Kameshima teaches that the phosphor is included in an amount greater than 10 wt% (See Paragraph 16) and may include rare earth aluminate phosphors based on Y3Al5O12:Ce (See Paragraph 46).  Kameshima teaches that the remainder of the composite is made up of glass components, which may include a glass powder such as a Borosilicate glass (See Paragraph 57), which may include other components including fluorides such as 2, in addition to the glass.  Kameshima teaches that such a component may be included with the glass (See Paragraph 57) or may be used in place of the glass (See Example 14).  Thus the combination of a glass and a fluoride such as CaF2 may be included in any combination and the amounts of these components in sum is less than 90 wt% based on the amount of phosphor included.  It is noted that Kameshima teaches the components in terms of wt%, while the claims are in terms of vol%; however, Kameshima teaches that the content of phosphor is greater than a lower bound and the density of those ceramic components is greater than glass.  As this is the case, the amounts of the components in terms of vol% would represent an overlapping range with those claimed amounts.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Kaneshima teaches that the composites are created by providing the components as set forth above and molding them into a shape using a spark plasma sintering apparatus (See Paragraph 59-60.  The product may then be sintered and then annealed in an atmosphere including any of air, nitrogen, hydrogen and nitrogen (both are high temperature processes and are considered calcination as claimed; See Paragraph 65).

Regarding Claim 9:  Kaneshima teaches that the sintering occurs at a temperature below 2000C (See Paragraph 62).  Kaneshima shows that the sintering may occur in the temperature range from 550-1315C (See Examples).  Thus Kaneshima teaches an overlapping range of temperatures.

Regarding Claim 10:  Kaneshima teaches that  annealing may occur in air, which is ~20% oxygen (See Paragraph 65).  

Regarding Claim 11: The phosphor may have a size from several nanometers to at least 30 microns (‘several tens of microns’ wherein the term ‘several’ is interpreted as meaning a value greater than a few (2); See Paragraph 35).   

Regarding Claim 12:  Kameshima teaches that the phosphor may have a formula (Y0.95Gd0.05)2.85Ce0.15Al5O12 (See Example 7-8).  

Claims 2 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kameshima as applied to claim 1 above, and further in view of Ji in their publication titled “Thermally stable phosphor-in-glass for enhancement of characteristic in high power LED applications”.


Regarding Claim 2:  Kameshima teaches the creation of molded and sintered members containing phosphorescent powders and inorganic powders.  Kameshima teaches that the phosphor is included in an amount greater than 10 wt% (See Paragraph 16) and may include rare earth aluminate phosphors based on Y3Al5O12:Ce (See Paragraph 46).  Kameshima teaches that the remainder of the composite is made up of glass components, which may include a glass powder such as a Borosilicate glass 2, in addition to the glass.  Kameshima teaches that such a component may be included with the glass (See Paragraph 57) or may be used in place of the glass (See Example 14).  Thus the combination of a glass and a fluoride such as CaF2 may be included in any combination and the amounts of these components in sum is less than 90 wt% based on the amount of phosphor included.  It is noted that Kameshima teaches the components in terms of wt%, while the claims are in terms of vol%; however, Kameshima teaches that the content of phosphor is greater than a lower bound and the density of those ceramic components is greater than glass.  As this is the case, the amounts of the components in terms of vol% would represent an overlapping range with those claimed amounts.  Overlapping ranges have been held to present a prima facie case of obviousness over the prior art.  Those of ordinary skill would only need to select from the overlapping portion of the range to arrive at the invention as claimed.  

Kameshima teaches that the sintered member has an upper (second principal surface serving as an emission surface of light) and lower surface (first principal surface serving as an incident surface of light; See Figure 1) and that the thickness of the composite can be adjusted to adjust its light emission characteristics (See Paragraph 96), but is silent in terms of providing a composite structure having a thickness in the claimed range. 

However, Ji teaches that the thickness of such a composite for an LED can be adjusted in order to alter the emission characteristics of the LED.  On Page 90 Ji 

Regarding Claim 5:  Kameshima in view of Ji teach a composite material made of the same components and having an overlapping range of thicknesses.  A material of the same composition and structure must necessarily have the same properties.  As this is the case, the material of Kameshima in view of Ji would necessarily have a ratio of light diameter on the emission surface relative to the diameter of incident light on the principle surface in the range from 0.4 to 0.99. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E HOBAN whose telephone number is (571)270-3585. The examiner can normally be reached M-F 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew E. Hoban/Primary Examiner, Art Unit 1734